Case 2:19-cv-01489-RSM Document 1-6 Filed 09/16/19 Page 1 of 2

 

King Abdul Mumin El
Of The Kingdom Of Morocco

UNITED STATES DISTRICT COURT

for the

WESTERN DISTRICT OF WASHINGTON

Joseph Stanley Pigott a.k.a King Abdul Mumin El, :
Morocco 19 U Vy :, i Ame KM
CASE NO. J do tJ y

Plaintiff(s)

 

SUMMONS

Vv.

Heather Winslow Barr, David P. Tracy
(Individual Jointly & Severally) LAW OFFICES
OF DAVID P. TRACY & ZOTTMAN, Sarah
Hudson (Individual Jointly & Severally) d.b.a.
KING COUNTY SUPERIOR COURT BAILIFF,
Attorney Kristin Richardson (Individual, Jointly &
Severally) d.b.a. KING COUNTY SUPERIOR
COURT Judge, Attorney Kathryn D. Fields
(Individual, Jointly & Severally) d.b.a. KING
COUNTY SUPERIOR COURT Judge, KING
COUNTY SUPERIOR COURT, STATE OF
WASHINGTON, et al.,

Defendant(s).

SUMMONS IN A CIVIL ACTION

To: Heather Winslow Barr, David P. Tracy (Individual Jointly & Severally) LAW OFFICES OF DAVID P.
TRACY & ZOTTMAN Address 108 Wells Ave. Renton, Washington 98055 Sarah Hudson (Individual Jointly
& Severally) d.b.a. KING COUNTY SUPERIOR COURT BAILIFF, Attorney Kristin Richardson (Individual,
Jointly & Severally) d.b.a. KING COUNTY SUPERIOR COURT Judge, Attorney Kathryn D. Fields
Case 2:19-cv-01489-RSM Document 1-6 Filed 09/16/19 Page 2 of 2

(Individual, Jointly & Severally) d.b.a. KING COUNTY SUPERIOR COURT Judge, KING COUNTY
SUPERIOR COURT, STATE OF WASHINGTON Address 516 3" Ave. Seattle, Washington 98104

Defendant(s).

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it)
— or 60 days if you are the United States or a United States agency, or an officer or employee of
the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an
answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose name
and address are: Joseph Stanley Pigott a.k.a. King Abdul Mumin El Of Morocco Address 604 So.
162" St. Burien, REPUBLIC Washington State [98148]

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint.

You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
